                              Case 20-12737-KBO                       Doc 1        Filed 11/01/20            Page 1 of 27

 Fill in this information to identify the case:

 United States Bankruptcy Court for the:

                                        Delaware
 ____________________ District of _________________
                                        (State)
 Case number (If known): _________________________ Chapter _____       11                                                           # Check if this is an
                                                                                                                                        amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                          04/20

If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name and the case
number (if known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.




 1.   Debtor’s name                           Pennsylvania Real Estate Investment Trust
                                              ______________________________________________________________________________________________________




 2.   All other names debtor used             ______________________________________________________________________________________________________
      in the last 8 years                     ______________________________________________________________________________________________________
                                              ______________________________________________________________________________________________________
      Include any assumed names,
                                              ______________________________________________________________________________________________________
      trade names, and doing business
      as names                                ______________________________________________________________________________________________________




 3.   Debtor’s federal Employer               XX-XXXXXXX
                                              ___ ___ – ___ ___      ___ ___ ___ ___ ___
      Identification Number (EIN)



 4.   Debtor’s address                        Principal place of business                                  Mailing address, if different from principal place
                                                                                                           of business

                                              2005           Market Street, Suite 1000
                                              ______________________________________________               _______________________________________________
                                              Number     Street                                            Number     Street

                                              ______________________________________________               _______________________________________________
                                                                                                           P.O. Box

                                              Philadelphia                     PA          19103
                                              ______________________________________________               _______________________________________________
                                              City                        State    ZIP Code                City                      State      ZIP Code


                                                                                                           Location of principal assets, if different from
                                                                                                           principal place of business
                                                  Philadelphia
                                              ______________________________________________
                                              County                                                       _______________________________________________
                                                                                                           Number     Street

                                                                                                           _______________________________________________

                                                                                                           _______________________________________________
                                                                                                           City                      State      ZIP Code




 5.   Debtor’s website (URL)                  www.preit.com
                                              ____________________________________________________________________________________________________




Official Form 201                                   Voluntary Petition for Non-Individuals Filing for Bankruptcy                            page 1
                              Case 20-12737-KBO                   Doc 1         Filed 11/01/20              Page 2 of 27

Debtor         Pennsylvania Real Estate Investment Trust
              _______________________________________________________                           Case number (if known)_____________________________________
              Name




 6.   Type of debtor                      # Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                          # Partnership (excluding LLP)
                                                             Trust
                                          # Other. Specify: __________________________________________________________________

                                          A. Check one:
 7.   Describe debtor’s business
                                          # Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          # Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          # Railroad (as defined in 11 U.S.C. § 101(44))
                                          # Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          # Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          # Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                          # None of the above
                                           n




                                          B. Check all that apply:

                                          # Tax-exempt entity (as described in 26 U.S.C. § 501)
                                          # Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C.
                                               § 80a-3)
                                          # Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))

                                          C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor. See
                                             http://www.uscourts.gov/four-digit-national-association-naics-codes .
                                               5311___ ___ ___
                                               ___

 8.   Under which chapter of the          Check one:
      Bankruptcy Code is the
      debtor filing?                      # Chapter 7
                                          # Chapter 9
                                          # Chapter 11. Check all that apply:
                                          n

      A debtor who is a “small business
      debtor” must check the first sub-                 # The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its
      box. A debtor as defined in                               aggregate noncontingent liquidated debts (excluding debts owed to insiders or
      § 1182(1) who elects to proceed                           affiliates) are less than $2,725,625. If this sub-box is selected, attach the most
      under subchapter V of chapter 11                          recent balance sheet, statement of operations, cash-flow statement, and federal
      (whether or not the debtor is a                           income tax return or if any of these documents do not exist, follow the procedure in
      “small business debtor”) must                             11 U.S.C. § 1116(1)(B).
      check the second sub-box.                            #    The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate
                                                                noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are
                                                                less than $7,500,000, and it chooses to proceed under Subchapter V of
                                                                Chapter 11. If this sub-box is selected, attach the most recent balance sheet,
                                                                statement of operations, cash-flow statement, and federal income tax return, or if
                                                                any of these documents do not exist, follow the procedure in 11 U.S.C.
                                                                § 1116(1)(B).

                                                           #
                                                           n
                                                                A plan is being filed with this petition.

                                                           #n
                                                                Acceptances of the plan were solicited prepetition from one or more classes of
                                                                creditors, in accordance with 11 U.S.C. § 1126(b).

                                                           #n   The debtor is required to file periodic reports (for example, 10K and 10Q) with the
                                                                Securities and Exchange Commission according to § 13 or 15(d) of the Securities
                                                                Exchange Act of 1934. File the Attachment to Voluntary Petition for Non-Individuals Filing
                                                                for Bankruptcy under Chapter 11 (Official Form 201A) with this form.

                                                           #    The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule
                                                                12b-2.
                                          # Chapter 12




 Official Form 201                             Voluntary Petition for Non-Individuals Filing for Bankruptcy                                page 2
                                 Case 20-12737-KBO                Doc 1        Filed 11/01/20            Page 3 of 27

Debtor           Pennsylvania Real Estate Investment Trust
                _______________________________________________________                       Case number (if known)_____________________________________
                Name



 9.    Were prior bankruptcy cases        #
                                          n No
       filed by or against the debtor
       within the last 8 years?           # Yes.     District _______________________ When _______________ Case number _________________________
                                                                                           MM / DD / YYYY
       If more than 2 cases, attach a
       separate list.                                District _______________________ When _______________ Case number _________________________
                                                                                           MM / DD / YYYY

 10.   Are any bankruptcy cases           # No
       pending or being filed by a
       business partner or an             #
                                          n Yes.             See Annex 1
                                                     Debtor _____________________________________________ Relationship _________________________
       affiliate of the debtor?                      District _____________________________________________ When               __________________
       List all cases. If more than 1,                                                                                         MM / DD / YYYY
       attach a separate list.                       Case number, if known ________________________________



 11.   Why is the case filed in this      Check all that apply:
       district?
                                          # Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days
                                               immediately preceding the date of this petition or for a longer part of such 180 days than in any other
                                               district.

                                          # A bankruptcy case concerning debtor’s affiliate, general partner, or partnership is pending in this district.
                                           n




 12.   Does the debtor own or have        # No
                                           n

       possession of any real             # Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
       property or personal property
       that needs immediate                         Why does the property need immediate attention? (Check all that apply.)
       attention?
                                                    #   It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                        What is the hazard? _____________________________________________________________________

                                                    #   It needs to be physically secured or protected from the weather.

                                                    #   It includes perishable goods or assets that could quickly deteriorate or lose value without
                                                        attention (for example, livestock, seasonal goods, meat, dairy, produce, or securities-related
                                                        assets or other options).

                                                    #   Other _______________________________________________________________________________



                                                    Where is the property?_____________________________________________________________________
                                                                              Number          Street

                                                                              ____________________________________________________________________

                                                                              _______________________________________         _______ ________________
                                                                              City                                            State ZIP Code


                                                    Is the property insured?

                                                    #   No
                                                    #   Yes. Insurance agency ____________________________________________________________________

                                                             Contact name     ____________________________________________________________________

                                                             Phone            ________________________________




               Statistical and administrative information




 Official Form 201                             Voluntary Petition for Non-Individuals Filing for Bankruptcy                                page 3
                               Case 20-12737-KBO                   Doc 1         Filed 11/01/20            Page 4 of 27

Debtor
               Pennsylvania Real Estate Investment Trust
              _______________________________________________________                            Case number (if known)_____________________________________
              Name




 13.   Debtor’s estimation of            Check one:
       available funds                   # Funds will be available for distribution to unsecured creditors.
                                          n


                                         # After any administrative expenses are paid, no funds will be available for distribution to unsecured creditors.

                                         # 1-49
                                          n
                                                                              # 1,000-5,000                               # 25,001-50,000
 14.   Estimated number of               # 50-99                              # 5,001-10,000                              # 50,001-100,000
       creditors
                                         # 100-199                            # 10,001-25,000                             # More than 100,000
                                         # 200-999

                                         # $0-$50,000                         # $1,000,001-$10 million                    # $500,000,001-$1 billion
 15.   Estimated assets                  # $50,001-$100,000                   # $10,000,001-$50 million                   # $1,000,000,001-$10 billion
                                         # $100,001-$500,000                  # $50,000,001-$100 million                  # $10,000,000,001-$50 billion
                                         # $500,001-$1 million
                                          n
                                                                              # $100,000,001-$500 million                 # More than $50 billion

                                         # $0-$50,000                         # $1,000,001-$10 million                    # $500,000,001-$1 billion
 16.   Estimated liabilities             # $50,001-$100,000                   # $10,000,001-$50 million                   # $1,000,000,001-$10 billion
                                                                                                                          n


                                         # $100,001-$500,000                  # $50,000,001-$100 million                  # $10,000,000,001-$50 billion
                                         # $500,001-$1 million                # $100,000,001-$500 million                 # More than $50 billion


              Request for Relief, Declaration, and Signatures


 WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to
            $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


 17.   Declaration and signature of           The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this
       authorized representative of
                                              petition.
       debtor
                                              I have been authorized to file this petition on behalf of the debtor.

                                              I have examined the information in this petition and have a reasonable belief that the information is true and
                                              correct.


                                         I declare under penalty of perjury that the foregoing is true and correct.

                                                          11/01/2020
                                              Executed on 10/22/2020     _
                                                          MM / DD / YYYY


                                         "        /s/ Lisa Most
                                              _____________________________________________                 Lisa Most
                                                                                                           _______________________________________________
                                              Signature of authorized representative of debtor             Printed name

                                                     Executive VP / General Counsel
                                              Title _________________________________________




 Official Form 201                            Voluntary Petition for Non-Individuals Filing for Bankruptcy                                  page 4
                            Case 20-12737-KBO                   Doc 1          Filed 11/01/20        Page 5 of 27

Debtor
              Pennsylvania Real Estate Investment Trust
              _______________________________________________________                     Case number (if known)_____________________________________
              Name




 18.   Signature of attorney
                                        "      /s/ R. Craig Martin
                                            _____________________________________________            Date
                                                                                                                  11/01/2020
                                                                                                                  10/22/2020
                                                                                                                 _________________
                                            Signature of attorney for debtor                                     MM   / DD / YYYY



                                             R. Craig Martin
                                           _________________________________________________________________________________________________
                                           Printed name
                                             DLA Piper LLP (US)
                                           _________________________________________________________________________________________________
                                           Firm name
                                             1201          North Market Street, Suite 2100
                                           _________________________________________________________________________________________________
                                           Number     Street
                                             Wilmington
                                           ____________________________________________________
                                                                                                            DE           19801
                                                                                                           ____________ ______________________________
                                           City                                                            State        ZIP Code

                                            (302) 468-5700
                                           ____________________________________                             craig.martin@us.dlapiper.com
                                                                                                           __________________________________________
                                           Contact phone                                                   Email address



                                            5032
                                           ______________________________________________________
                                                                                                   DE
                                                                                                  ____________
                                           Bar number                                             State




 Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                             page 5
        Case 20-12737-KBO        Doc 1    Filed 11/01/20   Page 6 of 27




                                    Annex 1
                         (Alphabetical List of Debtors)
                    Debtor Name                       Case No.            EIN
 1   Bala Cynwyd Associates, LP                                           8913
 2   Moorestown Mall LLC                                                  8051
 3   Pennsylvania Real Estate Investment Trust                            6339
 4   Plymouth Ground Associates LLC                                       N/A
 5   Plymouth Ground Associates, LP                                       N/A
 6   PR AEKI Plymouth LLC                                                 N/A
 7   PR AEKI Plymouth, LP                                                 N/A
 8   PR BVM LLC                                                           N/A
 9   PR Capital City Limited Partnership                                  7775
10   PR Capital City LLC                                                  4283
11   PR CC I LLC                                                          3669
12   PR CC II LLC                                                         N/A
13   PR CC Limited Partnership                                            4179
14   PR Cherry Hill Office GP, LLC                                        N/A
15   PR Cumberland Outparcel LLC                                          N/A
16   PR Exton Limited Partnership                                         2620
17   PR Exton LLC                                                         N/A
18   PR Exton Outparcel GP, LLC                                           N/A
19   PR Exton Outparcel Holdings, LP                                      N/A
20   PR Exton Outparcel Limited Partnership                               N/A
21   PR Exton Square Property L.P.                                        7997
22   PR Fin Delaware LLC                                                  N/A
23   PR Financing I LLC                                                   7844
24   PR Financing II LLC                                                  N/A
25   PR Financing Limited Partnership                                     4892
26   PR Gainesville Limited Partnership                                   N/A
27   PR Gainesville LLC                                                   N/A
28   PR GV LLC                                                            N/A
29   PR GV LP                                                             N/A
30   PR Hyattsville LLC                                                   3110
31   PR Jacksonville Limited Partnership                                  N/A
32   PR Jacksonville LLC                                                  4726
33   PR JK LLC                                                            N/A
34   PR Magnolia LLC                                                      5017
35   PR Monroe Old Trail Holdings, L.P.                                   N/A
36   PR Monroe Old Trail Holdings, LLC                                    N/A
37   PR Monroe Old Trail Limited Partnership                              N/A
38   PR Monroe Old Trail, LLC                                             N/A
39   PR Moorestown Anchor-L&T, LLC                                        N/A
40   PR Moorestown Anchor-M LLC                                           N/A
41   PR Moorestown Limited Partnership                                    7661
        Case 20-12737-KBO      Doc 1    Filed 11/01/20   Page 7 of 27




                    Debtor Name                     Case No.            EIN
42   PR Moorestown LLC                                                  N/A
43   PR Plymouth Anchor-M, L.P.                                         N/A
44   PR Plymouth Anchor-M, LLC                                          N/A
45   PR Plymouth Meeting Associates PC LP                               N/A
46   PR Plymouth Meeting Limited Partnership                            8280
47   PR Plymouth Meeting LLC                                            N/A
48   PR PM PC Associates LLC                                            N/A
49   PR PM PC Associates LP                                             N/A
50   PR Prince George's Plaza LLC                                       6377
51   PR Springfield Town Center LLC                                     9679
52   PR Sunrise Outparcel 2, LLC                                        4373
53   PR Swedes Square LLC                                               N/A
54   PR TP LLC                                                          N/A
55   PR TP LP                                                           N/A
56   PR Valley Anchor-M Limited Partnership                             N/A
57   PR Valley Anchor-M, LLC                                            N/A
58   PR Valley Anchor-S, LLC                                            N/A
59   PR Valley Limited Partnership                                      5123
60   PR Valley LLC                                                      4705
61   PR Valley Solar LLC                                                N/A
62   PR Valley View Anchor-M, LLC                                       N/A
63   PR Valley View Anchor-M, LP                                        N/A
64   PR Valley View OP-DSG/CEC, LLC                                     5063
65   PR Woodland Anchor-S, LLC                                          N/A
66   PREIT Associates, L.P.                                             5032
67   PREIT-RUBIN OP, Inc.                                               4799
68   PREIT-RUBIN, Inc.                                                  4920
69   XGP LLC                                                            N/A
                         Case 20-12737-KBO             Doc 1       Filed 11/01/20          Page 8 of 27
Official Form 201A (12/15)

        Debtor: Pennsylvania Real Estate Investment Trust                               Case Number (if known): _________

 Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11

           1. If any of the debtor's securities are registered under Section 12 of the Securities Exchange Act of
        1934, the SEC file number is 001-06300            .

             2. The following financial data is the latest available information and refers to the debtor's condition
        on      June 30, 2020 .

             a. Total assets                                                              $2,375,550,000
             b. Total debts (including debts listed in 2.c. below)                        $2,033,381,000
             c. Debt securities held by more than 500 holders
                                                                                                               Approximate
                                                                                                                number of
                                                                                                                 holders:
             secured         unsecured         subordinated            $
             secured         unsecured         subordinated            $
             secured         unsecured         subordinated            $
             secured         unsecured         subordinated            $
             secured         unsecured         subordinated            $

             d. Number of shares of preferred stock (inclusive of Series B, C and D)                         15,350,000
             e. Number of shares of common stock                                                             79,460,000

             Comments, if any: Total assets and total debts listed above are in accordance with the Debtor’s
        unaudited financial statements as of June 30, 2020, as set forth in the Debtor’s Form 10-Q filed on August
        10, 2020. The Debtor’s Form 10-Q lists the consolidated total assets and total liabilities of the Debtor and
        its Debtor and non-Debtor subsidiaries, with all intercompany transactions eliminated in consolidation. To
        the Debtor’s knowledge, the shares of stock listed above are those outstanding as of June 30, 2020.


            3. Brief description of debtor's business: PREIT is a leading publicly traded real estate investment
        trust, specializing in the ownership and management of differentiated shopping malls.


            4. List the names of any person who directly or indirectly owns, controls, or holds, with power to
        vote, 5% or more of the voting securities of debtor:
        Zhengxu He; The Vanguard Group, Inc.




        Official Form 201A            Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                Case 20-12737-KBO            Doc 1     Filed 11/01/20       Page 9 of 27



                             AUTHORIZED OFFICER’S CERTIFICATE

                                            November 1, 2020

         This Authorized Officer’s Certificate (this “Certificate”) is furnished in connection with those
certain chapter 11 petitions filed on November 1, 2020 (as amended, modified or supplemented from time
to time, the “Petitions”), by Pennsylvania Real Estate Investment Trust, a business trust formed under the
laws of the Commonwealth of Pennsylvania, and certain of its direct and indirect subsidiaries (each, the
“Company”).

         The undersigned, being an Authorized Officer of each Company, hereby certifies, solely in her
capacity as such and not in her individual capacity and without personal liability, that attached hereto is a
true, correct and complete copy of the resolutions duly adopted by the Governing Body of each Company
(as such term is defined therein) on the date hereof, in accordance with the trust agreement, bylaws,
operating agreements or partnership agreements, as applicable, of such Company and the requirements of
applicable law, and such resolutions have not been modified, rescinded or amended and are in full force
and effect as of the date of this Certificate.

        IN WITNESS WHEREOF, I have hereunto signed my name on the date first written above.

                                                      By: /s/ Lisa Most

                                                      Name: Lisa Most

                                                      Title: Executive Vice President & General Counsel




EAST\176982305.1
             Case 20-12737-KBO         Doc 1    Filed 11/01/20    Page 10 of 27




                      OMNIBUS RESOLUTIONS BY
               THE MEMBERS OF THE BOARD OF TRUSTEES,
              THE MEMBERS OF THE BOARD OF DIRECTORS,
            THE GENERAL PARTNERS, THE SOLE MEMBERS AND
   THE MANAGING MEMBERS (AS APPLICABLE) OF THE FOLLOWING ENTITIES
              (EACH AND COLLECTIVELY, THE “COMPANY”)

   Pennsylvania Real Estate Investment Trust                 PR Jacksonville LLC
            PREIT Associates, L.P.                               PR JK LLC
              PREIT-RUBIN, Inc.                               PR Magnolia LLC
           PREIT-RUBIN OP, Inc.                      PR Monroe Old Trail Holdings, L.P.
          Bala Cynwyd Associates, LP                 PR Monroe Old Trail Holdings, LLC
            Moorestown Mall LLC                    PR Monroe Old Trail Limited Partnership
       Plymouth Ground Associates LLC                     PR Monroe Old Trail, LLC
       Plymouth Ground Associates, LP                 PR Moorestown Anchor-L&T, LLC
           PR AEKI Plymouth LLC                        PR Moorestown Anchor-M LLC
            PR AEKI Plymouth, LP                     PR Moorestown Limited Partnership
                PR BVM LLC                                   PR Moorestown LLC
     PR Capital City Limited Partnership                 PR Plymouth Anchor-M, L.P.
             PR Capital City LLC                         PR Plymouth Anchor-M, LLC
                PR CC I LLC                         PR Plymouth Meeting Associates PC LP
                PR CC II LLC                       PR Plymouth Meeting Limited Partnership
          PR CC Limited Partnership                       PR Plymouth Meeting LLC
        PR Cherry Hill Office GP, LLC                     PR PM PC Associates LLC
        PR Cumberland Outparcel LLC                        PR PM PC Associates LP
         PR Exton Limited Partnership                   PR Prince George's Plaza LLC
                PR Exton LLC                           PR Springfield Town Center LLC
         PR Exton Outparcel GP, LLC                      PR Sunrise Outparcel 2, LLC
       PR Exton Outparcel Holdings, LP                     PR Swedes Square LLC
    PR Exton Outparcel Limited Partnership                       PR TP LLC
        PR Exton Square Property L.P.                             PR TP LP
             PR Fin Delaware LLC                   PR Valley Anchor-M Limited Partnership
              PR Financing I LLC                          PR Valley Anchor-M, LLC
             PR Financing II LLC                          PR Valley Anchor-S, LLC
      PR Financing Limited Partnership                  PR Valley Limited Partnership
      PR Gainesville Limited Partnership                       PR Valley LLC
              PR Gainesville LLC                             PR Valley Solar LLC
                 PR GV LLC                             PR Valley View Anchor-M, LLC
                  PR GV LP                              PR Valley View Anchor-M, LP
              PR Hyattsville LLC                     PR Valley View OP-DSG/CEC, LLC
     PR Jacksonville Limited Partnership                 PR Woodland Anchor-S, LLC
                  XGP LLC

                                       November 1, 2020

       Effective as of the date written above, each of the following governing bodies (each, the
“Governing Body”):
       Case 20-12737-KBO           Doc 1     Filed 11/01/20      Page 11 of 27



(i) all of the members of the Board of Trustees (the “Board of Trustees”) of Pennsylvania Real
Estate Investment Trust, a business trust organized and existing under the laws of the
Commonwealth of Pennsylvania (“PREIT”);

(ii) all of the members of the respective Board of Directors (the “Board of Directors”) of PREIT-
RUBIN, Inc., a Pennsylvania corporation (“PREIT-Rubin”) and PREIT-RUBIN OP, Inc., a
Pennsylvania Corporation (“PREIT-RUBIN OP”);

(iii) PREIT-Rubin, as the sole member of: (a) PR Sunrise Outparcel 2, LLC, a New Jersey limited
liability company; (b) PR Valley Solar LLC, a Delaware limited liability company; (c) PR Monroe
Old Trail, LLC, a Delaware limited liability company, which is the general partner of PR Monroe
Old Trail Limited Partnership, a Pennsylvania limited partnership; and (d) PR Monroe Old Trail
Holdings, LLC, a Delaware limited liability company, which is the general partner of PR Monroe
Old Trail Holdings, L.P., a Pennsylvania limited partnership;

(iv) PREIT as the general partner of PREIT Associates, L.P., a Delaware limited Partnership
(“PREIT Associates”), and

(v) PREIT Associate as the sole member of: (a) PR Cherry Hill Office GP, LLC, a Delaware limited
liability company, which is the general partner of Bala Cynwyd Associates, LP, a Pennsylvania
limited partnership; (b) PR Moorestown Anchor-M, LLC, a New Jersey limited liability company;
(c) PR Moorestown LLC, a Pennsylvania limited liability company, which is the general partner of
PR Moorestown Limited Partnership, a Pennsylvania limited partnership, which in turn is the sole
member of Moorestown Mall LLC, a Delaware limited liability company; (d) Plymouth Ground
Associates LLC, a Pennsylvania limited liability company, which is the general partner of
Plymouth Ground Associates, LP, a Pennsylvania limited partnership; (e) PR AEKI Plymouth
LLC, a Delaware limited liability company, which is the general partner of PR AEKI Plymouth,
LP, a Delaware limited partnership; (f) PR BVM, LLC, a Pennsylvania limited liability company;
(g) PR Cumberland Outparcel LLC, a New Jersey limited liability company; (h) PR Valley View
OP-DSG/CEC, LLC, a Delaware limited liability company; (i) PR Moorestown Anchor-L&T,
LLC, a New Jersey limited liability company, (j) PR Exton LLC, a Pennsylvania limited liability
company, which is the general partner of PR Exton Limited Partnership, a Pennsylvania limited
partnership, which in turn is the sole member of XGP LLC, a Delaware limited liability company,
which is the general partner of PR Exton Square Property L.P., a Delaware limited partnership; (k)
PR Exton Outparcel GP, LLC, a Delaware limited liability company, which is the general partner
of PR Exton Outparcel Holdings, LP and PR Exton Outparcel Limited Partnership, each a
Pennsylvania limited partnership; (l) PR Fin Delaware LLC, a Delaware limited liability company;
(m) PR Financing II LLC, a Delaware limited liability company, which, together with PREIT
Associates, are managing members of PR Financing I LLC, a Delaware limited liability company,
which in turn is the general partner of PR Financing Limited Partnership, a Delaware limited
partnership; (n) PR Gainesville LLC, a Delaware limited liability company, which is the general
partner of PR Gainesville Limited Partnership, a Delaware limited partnership; (o) PR GV LLC, a
Delaware limited liability company, which is the general partner of PR GV LP, a Delaware limited
partnership; (p) PR Prince George’s Plaza LLC, a Delaware limited liability company, which is the
sole member of PR Hyattsville LLC, a Delaware limited liability company; (q) PR JK LLC, a
Delaware limited liability company, which, together with PREIT Associates, are managing
members of PR Jacksonville LLC, a Delaware limited liability company, which in turn is the
general partner of PR Jacksonville Limited Partnership, a Pennsylvania limited partnership; (r) PR
Magnolia LLC, a Delaware limited liability company; (s) PR Valley Anchor-S, LLC, a Maryland
limited liability company; (t) PR Woodland Anchor-S, LLC, a Delaware limited liability company;
(u) PR Plymouth Anchor-M, LLC, a Delaware limited liability company, which is the general
               Case 20-12737-KBO            Doc 1     Filed 11/01/20       Page 12 of 27



        partner of PR Plymouth Anchor-M, L.P. a Delaware limited partnership; (v) PR PM PC Associates
        LLC, a Delaware limited liability company, which is the general partner of PR Plymouth Meeting
        Associates PC LP and PR PM PC Associates LP, each a Delaware limited partnership; (w) PR
        Plymouth Meeting LLC, a Pennsylvania limited liability company, which is the general partner of
        PR Plymouth Meeting Limited Partnership, a Pennsylvania limited partnership; (x) PR Springfield
        Town Center LLC, a Delaware limited liability company; (y) PR Swedes Square LLC, a Delaware
        limited liability company; (z) PR TP LLC, a Delaware limited liability company, which is the
        general partner of PR TP LP, a Delaware limited partnership; (aa) PR Valley Anchor-M, LLC, a
        Delaware limited liability company, which is the general partner of PR Valley Anchor-M Limited
        Partnership, a Pennsylvania limited partnership; (bb) PR Valley LLC, a Delaware limited liability
        company, which is the general partner of PR Valley Limited Partnership, a Pennsylvania limited
        partnership; (cc) PR Valley View Anchor-M, LLC, a Delaware limited liability company, which is
        the general partner of PR Valley View Anchor-M Limited Partnership, a Pennsylvania limited
        partnership; and (dd) PR CC II LLC, a Delaware limited liability company, which, together with
        PREIT Associates, are managing members of (1) PR CC I LLC, a Delaware limited liability
        company, which in turn is the general partner of PR CC Limited Partnership, a Pennsylvania limited
        partnership, and (2) PR Capital City LLC, a Delaware limited liability company, which in turn is
        the general partner of PR Capital City Limited Partnership, a Pennsylvania limited partnership;

hereby consents to and approves the following actions and adopts the following resolutions pursuant to the
bylaws, trust agreements, partnership agreements, limited liability company agreements, as applicable, and
the laws of the state of formation or organization of each Company:

                                               RECITALS

        WHEREAS, PREIT, PREIT Associates and PREIT Rubin (collectively, the “Borrowers”) have
approximately $968 million in funded debt (the “Funded Debt”), consisting of: (i) $913 million in
unsecured debt under that certain Seven-Year Term Loan Agreement, dated as of January 8, 2014 (as
amended through the date hereof, the “7-Year Term Loan Agreement”) and that certain Amended and
Restated Credit Agreement, dated as of May 24, 2018 (as amended through the date hereof, the
“Revolver/TL Credit Agreement”, and together with the 7-Year Term Loan Agreement, and collectively,
the “Credit Agreements”) and (ii) $55 million in secured debt under that certain Credit Agreement, dated
as of August 11, 2020 (as amended through the date hereof, the “Bridge Credit Agreement”), with such
Funded Debt being guaranteed, by and partially secured by property of, certain of the Borrowers’ affiliates;

        WHEREAS, given the previously disclosed operational and financial challenges and the
Company’s constrained liquidity, over the course of the past several months, the Company has taken
meaningful actions to enhance the financial and operational health of the business and has been engaged in
comprehensive and arms’-length negotiations with its lenders in an effort to restructure its indebtedness
and recapitalize the Company;

          WHEREAS, the Governing Body has surveyed potential restructuring options for the Company
and considered presentations by management and the advisors to the Company regarding the assets,
liabilities and liquidity situation of the Company, the strategic alternatives available to the Company and
the impact of the foregoing on the Company’s business, prospects and enterprise value;
                Case 20-12737-KBO            Doc 1      Filed 11/01/20       Page 13 of 27



        WHEREAS, the Governing Body has reviewed, had the opportunity to consult with, and ask
questions of, the management and legal advisors of, and other consultants to, the Company, and fully
considered each of the strategic alternatives available to the Company;

         WHEREAS, after being fully informed, deliberation and careful consideration, the Company’s
senior management and legal and other advisors engaged in arm’s-length, good faith negotiations with
certain prepetition lenders (the “Consenting Lenders”) with respect to a Restructuring Support Agreement
(the “Restructuring Support Agreement”), which received the support of approximately 80% of the
Consenting Lenders, and contemplates, among other things, a reorganization and recapitalization of the
Company pursuant to a prepackaged chapter 11 plan of reorganization to be filed in chapter 11 cases under
the provisions of chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”) before the United
States Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”);

        WHEREAS, in accordance with the Restructuring Support Agreement, the Company’s senior
management and legal and other advisors engaged in good faith negotiations with the Consenting Lenders
and drafted the Joint Prepackaged Plan of Reorganization of Pennsylvania Real Estate Investment Trust
and Certain of Its Direct and Indirect Subsidiaries (as may be amended, supplemented, or otherwise
modified from time to time, the “Plan”) and related Disclosure Statement Relating to the Joint Prepackaged
Plan of Reorganization of Pennsylvania Real Estate Investment Trust and Certain of Its Direct and Indirect
Subsidiaries (as may be amended, supplemented, or otherwise modified from time to time, the “Disclosure
Statement”);

        WHEREAS, each Governing Body has reviewed and considered presentations by the senior
management and the legal and other advisors of each Company regarding the advantages and disadvantages
to each Company soliciting acceptances of the Plan contemplated by the Restructuring Support Agreement;

         WHEREAS, on October 9, 2020, the Company commenced solicitation of the votes to accept or
reject the Plan from the Holders of Allowed Claims in Class 2 and Class 5 (as these terms are defined in
the Plan), setting October 18, 2020, as the Voting Deadline;

        WHEREAS, the Plan was accepted by an affirmative vote of more than one-half in number of
total Allowed Claims in each of the Impaired Classes (as defined in the Plan) that have voted and an
affirmative vote of approximately 95% of the Allowed Claims, which far exceeds the statutory requirement
of two-thirds in dollar amount of the total Allowed Claims in each of the Impaired Classes that have voted;
and

         WHEREAS, in furtherance of the Restructuring Support Agreement and after being fully
informed, deliberation and careful consideration, in the judgment of the Governing Body of each Company,
after consulting with its senior management, legal advisors, and other consultants to the Company, it is
desirable and in the best interests of each Company, its creditors, its equity holders and other parties in
interest, that each Company file or cause to be filed forthwith a voluntary petition for relief (such voluntary
petition, and the voluntary petition to be filed by each Company, commencing a “Chapter 11 Case” and
collectively, the “Chapter 11 Cases”) under the Bankruptcy Code in the Bankruptcy Court.
               Case 20-12737-KBO             Doc 1      Filed 11/01/20       Page 14 of 27



NOW, THEREFORE, IT IS

The Plan and Solicitation

         RESOLVED, each Governing Body of each respective Company hereby approves the form, terms
and provisions of the Plan and the related Disclosure Statement and the execution, delivery, filing and
performance thereof, and the consummation of the transactions contemplated thereunder by each Company
as in the best interests of each Company, its shareholders, creditors and all other parties in interest, with
such changes therein and additions thereto as any Authorized Officer who may act without the joinder of
any other Authorized Officer, executing the same may in such Authorized Officer’s discretion deem
necessary or appropriate, it being acknowledged that the execution of the Plan and/or the Disclosure
Statement, and such other documents, agreements, instruments and certificates as may be required by the
Plan and Disclosure Statement, as applicable, shall be conclusive evidence of the approval thereof; and be
it further

        RESOLVED, that any Authorized Officer, in each case, acting singly or jointly, be, and each
hereby is, authorized, empowered and directed, with full power of delegation, in the name and on behalf of
the applicable Company, to execute and deliver any amendments, supplements, modifications,
restatements, waivers, substitutions and extensions of the Plan and/or Disclosure Statement; and be it
further

         RESOLVED, that the materials accompanying the Plan and the Disclosure Statement for purposes
of the solicitation of votes on the Plan (known as the “Solicitation Materials”) are hereby approved and the
solicitation of votes on the Plan prior to commencement of the Chapter 11 Cases is hereby approved and
declared advisable and in the best interests of each Company, its shareholders, creditors and all other parties
in interest, and any actions taken related thereto are ratified.

Chapter 11 Filing

         RESOLVED, that each Company shall be, and hereby is, authorized to file or cause to be filed
forthwith a Chapter 11 Case under the provisions of the Bankruptcy Code in the Bankruptcy Court; and it
is further

         RESOLVED, that Lisa M. Most, Mario C. Ventresca, Jr., Andrew M. Ioannou, or any other duly
appointed officer of each Company (collectively, the “Authorized Officers”), acting alone or with one or
more other Authorized Officers be, and they hereby are, authorized, empowered and directed to execute
and file on behalf of each Company all petitions, schedules, lists, motions, certificates, declarations, other
papers and documents, and to take any and all action that any one or more deem necessary or proper to
obtain such relief, including, without limitation, any action necessary to maintain the ordinary course
operation of each Company’s business or to successfully prosecute the Chapter 11 Cases; and it is further

         RESOLVED, that the Authorized Officers, acting alone or with one or more other Authorized
Officers be, and they hereby are, authorized, empowered and directed to certify the authenticity of these
resolutions, if necessary, and certify that the foregoing resolutions of the Governing Body of the Company
were duly consented to and adopted as of the date hereof; and it is further
                Case 20-12737-KBO            Doc 1      Filed 11/01/20       Page 15 of 27



         RESOLVED, that all acts and deeds previously performed by any of the officers of the Company
prior to the adoption of the foregoing recitals and resolutions that are within the authority conferred by the
foregoing recitals and resolutions, are hereby ratified, confirmed, and approved in all respects as the
authorized acts and deeds of the Company.

Retention of Professionals

         RESOLVED, that each of the Authorized Officers be, and they hereby are, authorized and directed
to employ the law firm of DLA Piper LLP (US) (“DLA Piper”) as general bankruptcy counsel to represent
and assist each Company in carrying out its duties under the Bankruptcy Code, and to take any and all
actions to advance each Company’s rights and obligations, including filing any motions, objections, replies,
applications, or pleadings; and in connection therewith, each of the Authorized Officers, with power of
delegation, is hereby authorized and directed to execute appropriate retention agreements, pay appropriate
retainers, and to cause to be filed an appropriate application for authority to retain the services of DLA
Piper; and it is further

        RESOLVED, that each of the Authorized Officers be, and they hereby are, authorized and directed
to employ the firm of PJT Partners LP (“PJT”), as investment banker to represent and assist each Company
in carrying out its duties under the Bankruptcy Code, and to take any and all actions to advance each
Company’s rights and obligations; and in connection therewith, each of the Authorized Officers, with
power of delegation, is hereby authorized and directed to execute appropriate retention agreements, pay
appropriate retainers, and to cause to be filed an appropriate application for authority to retain the services
of PJT; and it is further

         RESOLVED, that each of the Authorized Officers be, and they hereby are, authorized and directed
to employ the firm of Prime Clerk LLC (“Prime Clerk”) as notice and claims agent represent and assist
each Company in carrying out its duties under the Bankruptcy Code, and to take any and all actions to
advance each Company’s rights and obligations; and in connection therewith, each of the Authorized
Officers, with power of delegation, is hereby authorized and directed to execute appropriate retention
agreements, pay appropriate retainers, and to cause to be filed appropriate applications for authority to
retain the services of Prime Clerk; and it is further

        RESOLVED, that each of the Authorized Officers be, and they hereby are, authorized and directed
to employ any other professionals that are reasonably necessary to assist each Company in carrying out its
duties under the Bankruptcy Code and to advance each Company’s rights and obligations; and in
connection therewith, each of the Authorized Officers, with power of delegation, is hereby authorized and
directed to execute appropriate retention agreements, pay appropriate retainers, and to cause to be filed
appropriate applications, to the extent necessary, for authority to retain the services of any such additional
professionals; and it is further

         RESOLVED, that each of the Authorized Officers be, and hereby is, authorized, empowered and
directed, with full power of delegation, in the name and on behalf of the Company, to negotiate, execute,
deliver, file and perform any agreement, document or certificate and to take and perform any and all further
acts and deeds (including, without limitation, (i) the payment of any consideration and (ii) the payment of
all fees, expenses and taxes) that such Authorized Officers deems necessary, advisable or desirable in
               Case 20-12737-KBO           Doc 1     Filed 11/01/20      Page 16 of 27



connection with each Company’s Chapter 11 Case, including, without limitation, negotiation, executing,
delivering, filing and performing any and all documents, agreements, certificates and/or instruments (or
any amendments or modifications thereto) and other documents, in connection with the engagement of
professionals and consultants contemplated by these resolutions, with a view to the successful prosecution
of the Chapter 11 Cases; and it is further

Cash Collateral and Adequate Protection

        RESOLVED, that each Company will obtain benefits from the use of collateral, including cash
collateral, as that term is defined in section 363(a) of the Bankruptcy Code (the “Cash Collateral”),
which is security for the prepetition secured lenders (collectively, the “Bridge Secured Lenders”) party
to the Bridge Credit Agreement, as amended by that certain Second Amendment to Credit Agreement,
dated as of October 16, 2020; and it is further

       RESOLVED, that in order to use and obtain the benefits of the Cash Collateral, and in
accordance with section 363 of the Bankruptcy Code, each Company will provide certain liens, claims,
and adequate protection to the Bridge Secured Lenders (the “Adequate Protection Obligations”), as
documented in a proposed interim order (the ”Cash Collateral Order”) and submitted for approval to
the Bankruptcy Court; and it is further

        RESOLVED, that the form, terms and provisions of the Cash Collateral Order to which each
Company is or will be subject, and the actions and transactions contemplated thereby be, and hereby
are authorized, adopted and approved, and each of the Authorized Officers of each Company be, and
hereby is, authorized and empowered, in the name of and on behalf of the Company, to take such
actions and negotiate or cause to be prepared and negotiated and to execute, deliver, perform and cause
the performance of, the Cash Collateral Order, and such other agreements, certificates, instruments,
receipts, petitions, motions or other papers or documents to which the Company is or will be a party
(collectively with the Cash Collateral Order, the “Cash Collateral Documents”), incur and pay or cause
to be paid all fees and expenses and engage such persons, in each case, in the form or substantially in
the form thereof submitted to the Governing Body, with such changes, additions and modifications
thereto as the officers of the Company executing the same shall approve, such approval to be
conclusively evidenced by such officers’ execution and delivery thereof., and it is further

       RESOLVED, that each Company, as debtor and debtor in possession under the Bankruptcy
Code be, and hereby is, authorized to incur the Adequate Protection Obligations (as set forth in the
Cash Collateral Order) and to undertake any and all related transactions on substantially the same terms
as contemplated under the Cash Collateral Documents (collectively, the “Adequate Protection
Transactions”); and it is further

        RESOLVED, that the Authorized Officers of each Company be, and they hereby are,
authorized and directed, and each of them acting alone hereby is, authorized, directed and empowered
in the name of, and on behalf of, each Company, as debtor and debtor in possession, to take such
actions as in their discretion is determined to be necessary, desirable, or appropriate and execute the
Adequate Protection Transactions, including delivery of: (a) the Cash Collateral Documents and such
agreements, certificates, instruments, guaranties, notices and any and all other documents, including,
without limitation, any amendments to any Cash Collateral Documents (collectively, the “Adequate
Protection Documents”); (b) such other instruments, certificates, notices, assignments, and documents
               Case 20-12737-KBO             Doc 1     Filed 11/01/20       Page 17 of 27




as may be reasonably requested by the Agent; and (c) such forms of deposit, account control
agreements, officer's certificates and compliance certificates as may be required by the Cash Collateral
Documents or any other Adequate Protection Document; and it is further

        RESOLVED, the Authorized Officers of each Company be, and they hereby are, authorized
and directed, and each of them acting alone hereby is, authorized, directed and empowered in the name
of, and on behalf of, each Company, as debtor and debtor in possession, to take such actions and
negotiate or cause to be prepared and negotiated and to execute, deliver, perform and cause the
performance of the Exit Facilities, the Omnibus Swap Amendment (as these terms are defined in the
Plan) and any such other or further instruments in furtherance of the Plan; and it is further

         RESOLVED, that each of the Authorized Officers of each Company be, and they hereby are,
authorized, directed and empowered in the name of, and on behalf of, the Company to file or to authorize
the Agent to file any Uniform Commercial Code (the “UCC”) financing statements, any mortgages, any
other equivalent filings, any intellectual property filings and recordation and any necessary assignments
for security or other documents in the name of the Company that the Agent deems necessary or
appropriate to perfect any lien or security interest granted under the Cash Collateral Order, the Exit
Facilities and/or Omnibus Swap Amendment, as applicable, including any such UCC financing
statement containing a generic description of collateral, such as “all assets,” “all property now or
hereafter acquired” and other similar descriptions of like import, and to execute and deliver, and to
record or authorize the recording of, such mortgages and deeds of trust in respect of real property of the
Company and such other filings in respect of intellectual and other property of each Company, in each
case as the Agent may reasonably request to perfect the security interests of the Agent under the Cash
Collateral Order; and it is further

        RESOLVED, that each of the Authorized Officers of each Company be, and they hereby are,
authorized, directed and empowered in the name of, and on behalf of, each Company to take all such
further actions, including, without limitation, to pay or approve the payment of all fees and expenses
payable in connection with the Adequate Protection Transactions and all fees and expenses incurred
by or on behalf of the Company in connection with the foregoing resolutions, in accordance with the
terms of the Adequate Protection Documents, which shall in their sole judgment be necessary, proper
or advisable to perform the Company's obligations under or in connection with the Cash Collateral
Order or any of the other Adequate Protection Documents and the transactions contemplated therein
and to carry out fully the intent of the foregoing resolutions; and it is further

        RESOLVED, that each of the Authorized Officers of each Company be, and they hereby are,
authorized, directed and empowered in the name of, and on behalf of, the Company, to execute and deliver
any amendments, supplements, modifications, renewals, replacements, consolidations, substitutions and
extensions of the Cash Collateral Order or any of the Adequate Protection Documents or to do such other
things which shall, in their sole judgment, be necessary, desirable, proper or advisable to give effect to the
foregoing resolutions, which determination shall be conclusively evidenced by their execution thereof.

Form 8-K Filing

         RESOLVED, that in connection with the Chapter 11 Cases, the Governing Body authorizes the
filing with the Securities and Exchange Commission of a Current Report on Form 8-K and press release,
subject to the approval of the Authorized Officers, but with such changes and additions as are required by
law or as such officers, in their discretion, deem necessary or appropriate, and authorizes such other filings
               Case 20-12737-KBO            Doc 1      Filed 11/01/20      Page 18 of 27



in connection therewith as are required by the Securities Exchange Act of 1934, as amended, and the rules
and regulations promulgated thereunder.

General Authorization and Ratification

        RESOLVED, that, to the fullest extent allowed by applicable law, any and all past actions
heretofore taken by any Authorized Officers, in the name and on behalf of the Company, in furtherance of
any or all of the preceding resolutions be, and the same hereby are, ratified, confirmed, and approved in all
respects; and it is further

        RESOLVED, that each Governing Body of each Company has received sufficient notice of the
actions and transactions relating to the matters contemplated by the foregoing resolutions, as may be
required by the organizational documents of each Company, or hereby waive any right to have received
such notice; and it is further

         RESOLVED, that the Authorized Officers are authorized and directed, in the name of and on
behalf of the Company, under the Company’s corporate seal or otherwise, to make, enter into, execute,
deliver and file any and all other or further agreements, documents, certificates, materials and instruments,
to disburse funds of the Company, to take or cause to be taken any and all other actions, and to incur all
such fees and expenses as any such Authorized Officer deems to be necessary, appropriate or advisable to
carry out the purposes of the foregoing resolutions and the transactions contemplated thereunder and/or to
successfully complete the Chapter 11 Cases, the taking of any such action or execution of any such
documents and/or agreements to constitute conclusive evidence and the exercise of such discretionary
authority; and it is further

        RESOLVED, that all acts lawfully done or actions lawfully taken by any Authorized Officer to
seek relief under chapter 11 of the Bankruptcy Code or in connection with the Chapter 11 Cases, or any
matter related thereto, be, and hereby are, adopted, ratified, confirmed and approved in all respects as the
acts and deeds of the Company.

                         [The Remainder of This Page Is Intentionally Left Blank]
                              Case 20-12737-KBO                    Doc 1        Filed 11/01/20             Page 19 of 27




             Fill in this information to identify the case:

             Debtor name: Pennsylvania Real Estate Investment Trust, et al.


             United States Bankruptcy Court for the: District of Delaware
                                                                     (State)                                                   ! Check if this is
                                                                                                                                   an amended
             Case number (if known):
                                                                                                                                   filing


           Official Form 204

           Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured
           Claims and Are Not Insiders                                                     12/15
           A list of creditors holding the 30 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
           debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not include
           claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among the holders
           of the 30 largest unsecured claims.



                                                                                                                            Amount of unsecured claim
                                                                                                                     If the claim is fully unsecured, fill in only
                                                                                                                         unsecured claim amount. If claim is
                                                                               Nature of the
                                                                                                                          partially secured, fill in total claim
                                                                                 claim (for         Indicate if
                                                                                                                          amount and deduction for value of
                                                                              example, trade          claim is
      Name of creditor and           Name, telephone number, and                                                      collateral or setoff to calculate unsecured
                                                                             debts, bank loans,     contingent,
    complete mailing address,          email address of creditor                                                                          claim.
                                                                                professional        unliquidate
       including zip code                       contact                                                                Total
                                                                               services, and            d, or                     Deduction
                                                                                                                      claim,
                                                                                government           disputed                      for value
                                                                                                                         if                          Unsecured
                                                                                 contracts)                                            of
                                                                                                                     partiall                           claim
                                                                                                                                   collateral
                                                                                                                         y
                                                                                                                                    or setoff
                                                                                                                     secured
1      Wells Fargo Bank,            Brandon Barry                            Unsecured Bank                                                       $668,454,545.46
       National Association         Phone: (312) 827-1525                          Loan
       (Agent)                      E-mail:                                   (Revolver/TL
       10 South Wacker Drive,       brandon.barry@wellsfargo.com            Credit Agreement)
       32nd Floor
       Chicago, IL 60606
2      Wells Fargo Bank,            Brandon Barry                            Unsecured Bank                                                     $244,545,454.54
       National Association         Phone: (312) 827-1525                         Loan
       (Agent)                      E-mail:                                 (Seven Year Term
       10 South Wacker Drive,       brandon.barry@wellsfargo.com            Loan Agreement)
       32nd Floor
       Chicago, IL 60606
3      Service Management           Scott Born, President                          Trade                                                           $1,122,572.10
       Systems, Inc.                Phone: (615) 850-5454
       7135 Charlotte Pike          Fax: (615) 399-1438
       Suite 100                    E-mail:
       Nashville, TN 37209          info@smsholdings.com

4      Abercrombie & Fitch          Gregory J. Henchel, General               Lease Payment                                                            $383,155.35
       Stores, Inc.                 Counsel
       P.O. Box 182539              Phone: (614) 283-6500
       Columbus, OH 43218           E-mail:
                                    abercrombie@abercrombie.com
                                    HollisterCo@hollisterco.com


           EAST\176675115.6
                                Case 20-12737-KBO              Doc 1      Filed 11/01/20         Page 20 of 27




                                                                                                                 Amount of unsecured claim
                                                                                                          If the claim is fully unsecured, fill in only
                                                                                                              unsecured claim amount. If claim is
                                                                         Nature of the
                                                                                                               partially secured, fill in total claim
                                                                           claim (for       Indicate if
                                                                                                               amount and deduction for value of
                                                                        example, trade        claim is
      Name of creditor and         Name, telephone number, and                                             collateral or setoff to calculate unsecured
                                                                       debts, bank loans,   contingent,
    complete mailing address,        email address of creditor                                                                 claim.
                                                                          professional      unliquidate
       including zip code                     contact                                                       Total
                                                                         services, and          d, or                  Deduction
                                                                                                           claim,
                                                                          government         disputed                   for value
                                                                                                              if                          Unsecured
                                                                           contracts)                                       of
                                                                                                          partiall                           claim
                                                                                                                        collateral
                                                                                                              y
                                                                                                                         or setoff
                                                                                                          secured
5      Carter’s                   Deborah Coles                         Lease Payment                                                       $374,976.36
       3438 Peachtree Toad,       Phone: (678) 791-7796
       N.E., Suite 1800           Email:
       Atlanta, GA 30326          Deborah.coles@carters.com
6      Lower Allen Township       Thomas G. Vernau, Jr., Township             Tax                                                        $371,703.29
       2233 Gettysburg Road       Manager
       Camp Hill, PA 17011        Phone: (717) 975-7575
                                  Fax: (615) 399-1438
7      Metroplex West             Phone: (610) 260-9600                 Lease Payment                                                    $341,128.44
       Associates                 Fax: (610) 260-0269
       630 Sentry Parkway         E-mail:
       Suite 300                  info@goldenberggroup.com
       Blue Bell, PA 19422        leasing@goldenberggroup.com
8      Collector of Taxes         Phone: (570) 963-6756                       Tax                                                        $265,014.36
       P.O. Box 709               Fax: (570) 963-6425
       Scranton, PA 18501
9      The Goodyear Tire &        David E. Phillips, General                 Trade                                                       $200,000.00
       Rubber Company             Counsel
       200 Innovation Way         Phone: (330) 796-2121
       Akron, OH 44316-0001       Fax: (330) 796-2222

10     Sajo Construction          Phone: (402) 426-1880                      Trade           Disputed                                    $139,454.61
       1320 Graham Blvd.          Fax: (514) 389-8622
       Montreal, Quebec           E-mail:
       Canada H2P 3C8             workwithuseurope@sajo.com
                                  workwithus@sajo.com

11     Champs Sports              Richard Johnson, CEO                       Trade                                                       $116,000.00
       330 West 34th Street       Phone: (212) 720-3700
       New York, NY 10001         Phone : (941) 748-0577
                                  E-mail:
                                  mediarelations@footlocker.com
12     Total Maintenance          Keith Wolken                               Trade                                                       $115,432.69
       Management                 Phone: (615)-850-5454
       P.O. Box 643774            E-mail:
       Cincinnati, OH 45264       kwolken@smsholdings.com

13     Fluidics Inc.              Robert K. Baranowski, President            Trade                                                         $93,590.28
       9815 Roosevelt Blvd        Phone: (215) 671-7900
       Suite A                    Fax: (215) 671.0055
       Philadelphia, PA 19114     E-mail: sales@fluidics.com

14     Aspire Technology          Derek Megargel                             Trade                                                         $84,759.47
       Partners, LLC              Phone: (732) 847-9600
       P.O. Box 789172            E-mail:
       Philadelphia, PA 19178     dmegargel@aspiretransforms.com




                                                                             2
           EAST\176675115.6
                              Case 20-12737-KBO            Doc 1      Filed 11/01/20         Page 21 of 27




                                                                                                             Amount of unsecured claim
                                                                                                      If the claim is fully unsecured, fill in only
                                                                                                          unsecured claim amount. If claim is
                                                                     Nature of the
                                                                                                           partially secured, fill in total claim
                                                                       claim (for       Indicate if
                                                                                                           amount and deduction for value of
                                                                    example, trade        claim is
   Name of creditor and          Name, telephone number, and                                           collateral or setoff to calculate unsecured
                                                                   debts, bank loans,   contingent,
 complete mailing address,         email address of creditor                                                               claim.
                                                                      professional      unliquidate
    including zip code                      contact                                                     Total
                                                                     services, and          d, or                  Deduction
                                                                                                       claim,
                                                                      government         disputed                   for value
                                                                                                          if                          Unsecured
                                                                       contracts)                                       of
                                                                                                      partiall                           claim
                                                                                                                    collateral
                                                                                                          y
                                                                                                                     or setoff
                                                                                                      secured
15   Constellation NewEnergy    Joe Falci                               Utility                                                           $71,699.91
     P.O. Box 4640              Phone: (513) 793-0185
     Carol Stream, IL 60197     E-mail:
                                joseph.falci@constellation.com
16   Rieth-Riley Construction   Ryan Craven                              Trade                                                         $69,174.50
     Co., Inc.                  Phone: (616) 248-0920
     2100 Chicago Drive,        Fax: (616) 248-0928
     S.W.
     Wyoming, MI 49519
17   Bayview Associates         Jeffrey Sandelman                   Lease Payment                                                      $66,666.67
     185 N.W. Spanish River     Phone: (561) 620-9200
     Blvd., Suite 100           Fax: (561) 955-9921
     Boca Raton, FL 33431       E-mail:
                                jsandelman@kinproperties.com

18   Village Green Property     Irene Sanz                          Lease Payment                                                      $65,333.34
     Inc.                       Phone: (609) 856-9773
     187 Gallup Road            E-mail: irsanz@mac.com
     Princeton, NJ 08540
19   Wolfe Scott Associates     Lee P. Wolfe                             Trade           Disputed                                      $64,022.62
     Inc.                       Phone: (215) 545-1272
     910 East Main Street       E-mail:
     Suite 200                  information@wolfescott.com
     Norristown, PA 19401
20   Granite                    Michael Galvin                           Trade          Disputed                                       $57,414.65
     Telecommunications         Phone: (617) 745-5168
     LLC                        E-mail: mgalvin@granitenet.com
     P.O. Box 983199
     Boston, MA 02298
21   PSE&G                      Tamara L. Linde, General                 Trade                                                         $52,102.72
     P.O. Box 14444             Counsel
     New Brunswick, NJ          Phone: (973) 430-8058
     08906                      Fax: (973) 430-5983
                                E-mail: tamara.linde@pseg.com
22   MSC Retail, Inc.           Phone: (215) 568-2600                Professional                                                      $51,395.00
     1845 Walnut Street                                                Services
     Suite 600
     Philadelphia, PA 19103
23   CallisonRTKL Inc.          Julie Martin, Counsel                    Trade                                                         $51,024.96
     P.O. Box 402336            Phone: (206) 906-5194
     Atlanta, GA 30384          Email: Julie.Martin@crtkl.com
24   CBRE, Inc.                 Lewis C. Horne                       Professional        Disputed                                      $48,940.50
     P.O. Box 848844            Phone: (215) 613-3333                  Services
     Los Angeles, CA 90084      E-mail:
                                lew.horne@cbre.com




                                                                         3
         EAST\176675115.6
                            Case 20-12737-KBO                   Doc 1      Filed 11/01/20         Page 22 of 27




                                                                                                                  Amount of unsecured claim
                                                                                                           If the claim is fully unsecured, fill in only
                                                                                                               unsecured claim amount. If claim is
                                                                          Nature of the
                                                                                                                partially secured, fill in total claim
                                                                            claim (for       Indicate if
                                                                                                                amount and deduction for value of
                                                                         example, trade        claim is
   Name of creditor and           Name, telephone number, and                                               collateral or setoff to calculate unsecured
                                                                        debts, bank loans,   contingent,
 complete mailing address,          email address of creditor                                                                   claim.
                                                                           professional      unliquidate
    including zip code                       contact                                                         Total
                                                                          services, and          d, or                  Deduction
                                                                                                            claim,
                                                                           government         disputed                   for value
                                                                                                               if                          Unsecured
                                                                            contracts)                                       of
                                                                                                           partiall                           claim
                                                                                                                         collateral
                                                                                                               y
                                                                                                                          or setoff
                                                                                                           secured
25   Green Street Advisors       Katie Clemons                            Professional                                                         $47,000.00
     660 Newport Center          Phone: (949) 640-8780                      Services
     Drive, Suite 800            E-mail:
     Newport Beach, CA           kclemons@greenstreet.com
     92660
26   Reliable Contracting Co.,   Tony Diferdinando Jr.                    Professional                                                      $46,054.84
     Inc.                        Phone: (410) 987-0313                      Services
     2410 Evergreen Road         E-mail:
     Suite 200                   tonyd@reliablecontracting.com
     Gambills, MD 21054
27   Lincoln Construction        Lin Sutphin, President                   Professional                                                      $34,343.10
     Corporation                 Phone: (703) 450-1200                      Services
     117 N. Bailey Lane          Fax: (703) 450-2003
     Purcellville, VA 20132      Email: lin@lc-corp.com

28   Donnelley Financial LLC     Jennifer B. Reiners, General             Professional                                                      $29,620.00
     P.O. Box 531832             Counsel                                    Services
     Atlanta, GA 30353           Phone: (800) 823-5304
29   O’Melveny & Myers LLP       Rachel Chan                              Professional                                                      $28,786.00
     400 South Hope Street       Phone: (213) 430-6000                      Services
     18th Floor                  Fax: (213) 430-6407
     Los Angeles, CA 90071       E-mail: rchan@omm.com
30   Conner Strong &                                                      Professional                                                      $26,599.33
     Buckelew Companies,         Heather A. Steinmiller, General            Services
     LLC                         Counsel
     P.O. Box 989                Email:
     Marlton, NJ 08053           hsteinmiller@connerstrong.com
                                 Phone: (877) 861-3220




                                                                              4
          EAST\176675115.6
                           Case 20-12737-KBO                                Doc 1          Filed 11/01/20                Page 23 of 27




 Fill in this information to identify the case and this filing:



 Debtor Name         Pennsylvania Real Estate Investment Trust, et al.

 United States Bankruptcy Court for the:                          District of Delaware
                                                                           (State)
 Case number (If known):


 Official Form 202

 Declaration Under Penalty of Perjury for Non-Individual Debtors 12/15
 An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
 form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
 amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document, and
 the date. Bankruptcy Rules 1008 and 9011.

 WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
 connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519,
 and 3571.


                        Declaration and signature

                    I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or
                    another individual serving as a representative of the debtor in this case.

                    I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:


                    "              Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)


                    "              Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)


                    "              Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)


                    "              Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)


                    "              Schedule H: Codebtors (Official Form 206H)


                    "              Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)


                    "               Amended Schedule


                    #              Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims and Are Not Insiders (Official
                                   Form 204)


                    "              Other document that requires a declaration

 I declare under penalty of perjury that the foregoing is true and correct.

 Executed on            11/01/2020
                          10/21/2020
                        MM / DD / YYYY                             " /s/ Lisa Most
                                                                   Signature of individual signing on behalf of debtor

                                                                   Lisa Most
                                                                   Printed name

                                                                   Executive VP / General Counsel
                                                                   Position or relationship to debtor




EAST\176675115.6
               Case 20-12737-KBO        Doc 1    Filed 11/01/20      Page 24 of 27



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE


In re:                                                  Chapter 11

Pennsylvania Real Estate Investment Trust,              Case No. __-_____ (___)

                   Debtor.                              (Joint Administration Requested)




                             CORPORATE OWNERSHIP STATEMENT

         Pursuant to Rules 1007(a)(1) and 7007.1 of the Federal Rules of Bankruptcy Procedure,

the undersigned authorized officer of Pennsylvania Real Estate Investment Trust certifies that the

no corporate entities directly own 10% or more of Pennsylvania Real Estate Investment Trust ’s

equity interest.
                          Case 20-12737-KBO                                Doc 1        Filed 11/01/20                Page 25 of 27




Fill in this information to identify the case and this filing:



Debtor Name     Pennsylvania Real Estate Investment Trust
United States Bankruptcy Court for the:                          District of Delaware
                                                                         (State)
Case number (If known):




Official Form 202

Declaration Under Penalty of Perjury for Non-Individual Debtors 12/15
An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document, and
the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519,
and 3571.


                      Declaration and signature

                  I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
                  individual serving as a representative of the debtor in this case.

                  I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:


                  "               Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)


                  "               Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)


                  "               Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)


                  "               Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)


                  "               Schedule H: Codebtors (Official Form 206H)


                  "               Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)


                  "               Amended Schedule


                  "               Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official
                                  Form 204)


                  #              Other document that requires a declaration Statement of Corporate Ownership

I declare under penalty of perjury that the foregoing is true and correct.



Executed on           11/01/2020
                      10/21/2020                                                        /s/ Lisa Most
                      MM / DD / YYYY                                                    Signature of individual signing on behalf of debtor

                                                                                        Lisa Most
                                                                                        Printed name

                                                                                        Executive VP / General Counsel
                                                                                        Position or relationship to debtor
                Case 20-12737-KBO               Doc 1      Filed 11/01/20         Page 26 of 27




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


In re:                                                              Chapter 11

Pennsylvania Real Estate Investment Trust,                          Case No. __-_____ (___)

                  Debtor.                                           (Joint Administration Requested)




                              LIST OF EQUITY SECURITY HOLDERS

         Pursuant to Rule 1007(a)(3) of the Federal Rules of Bankruptcy Procedure, Pennsylvania
                                                                                                                1
Real Estate Investment Trust hereby provides the following list of holders of equity interests.

      Name and Address of                                                          Percentage of Interests
                                                Kind of Interest                                2
          Interest Holder                                                                  Held
            Zhengxu He
    Inst. Of Math, AMSS, CAS
       ZHONGGUANCUN                              Common Stock                                 8.79%
     Haidian District, Beijing,
           100080, PRC
       The Vanguard Group
     100 Vanguard Boulevard                      Common Stock                                 7.33%
        Malvern, PA 19355




1
          The Debtors are requesting to limit their compliance with Rule 1007(a)(3) of the Federal Rules of Bankruptcy
Procedure by disclosing only those equity security holders that hold 5% or more of common shares in PREIT. See
Motion of the Debtors for Entry of Interim and Final Orders (I) Authorizing the Debtors (A) to File a Consolidated
List of Creditors in Lieu of Submitting a Separate Mailing Matrix for Each Debtor and (B) to File a Consolidated List
of the Debtors’ Thirty Largest Unsecured Creditors and (II) Limiting the Requirement as to Certain Equity Security
Holdings Disclosures.
2
         The equity position reflected in this List of Equity Security Holders is as of September 30, 2020.
                     Case 20-12737-KBO                           Doc 1         Filed 11/01/20                Page 27 of 27




Fill in this information to identify the case and this filing:


Debtor Name Pennsylvania Real Estate Investment Trust

United States Bankruptcy Court for the:              District of Delaware
                                                              (State)

Case number (If known):



Official Form 202

Declaration Under Penalty of Perjury for Non-Individual Debtors 12/15
An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document, and
the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519,
and 3571.


                   Declaration and signature

               I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
               individual serving as a representative of the debtor in this case.

               I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:


               ☐            Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)


               ☐            Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)


               ☐            Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)


               ☐            Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)


               ☐            Schedule H: Codebtors (Official Form 206H)


               ☐            Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)


               ☐            Amended Schedule


               ☐            Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official
                            Form 204)


               ☒           Other document that requires a declaration List of Equity Security Holders

I declare under penalty of perjury that the foregoing is true and correct.


Executed on        11/01/2020                                                  /s/ Lisa Most
                   MM / DD / YYYY                                              Signature of individual signing on behalf of debtor

                                                                               Lisa Most
                                                                               Printed name

                                                                               Executive VP / General Counsel
                                                                               Position or relationship to debtor
